Exhibit 99.1 NEWS RELEASE For Immediate Release September 29, 2011 For Further Information Contact: David Bumgarner, Senior Vice President & CFO (304) 769-1169 City Holding Company Declares Quarterly Cash Dividend Charleston, West Virginia – City Holding Company,(NASDAQ:CHCO), a $2.7 billion bank holding company headquartered in Charleston, has declared a quarterly dividend of $0.34 per share to be paid on October 31, 2011 to shareholders of record as of October 14, 2011. About City Holding Company City Holding Company is the parent company of City National Bank of West Virginia.In addition to the Bank’s 68 branch locations across West Virginia, Eastern Kentucky and Southern Ohio, City National Bank operates CityInsurance Professionals, an insurance agency offering a full range of insurance products and services.For more information on City Holding Company and its subsidiaries, please visit www.cityholding.com. ###
